


Exhibit 10.1


EXECUTION COPY


LIBERTY MEDIA CORPORATION
TRANSITIONAL STOCK ADJUSTMENT PLAN


NON-QUALIFIED STOCK OPTION AGREEMENT
FOR CONVERTED OPTIONS




THIS NON-QUALIFIED STOCK OPTION AGREEMENT FOR CONVERTED OPTIONS (“Agreement”) is
entered into by and between LIBERTY MEDIA CORPORATION, a Delaware corporation
formerly known as Liberty CapStarz, Inc. (the “Company”), and Gregory B. Maffei
(the “Grantee”).
The Grantee is employed as the President and Chief Executive Officer of the
Company pursuant to the terms of an amended and restated employment agreement
dated effective as of September 23, 2011 (the “Employment Agreement”). The
Company has adopted the Transitional Stock Adjustment Plan (as amended prior to
or after the Amendment Effective Date, the “Plan”), a copy of which as in effect
on the Amendment Effective Date is attached to this Agreement as Exhibit A and
by this reference made a part hereof, for the benefit of eligible employees and
independent contractors of the Company and its Subsidiaries. Capitalized terms
used and not otherwise defined herein or in the Employment Agreement will have
the meaning given thereto in the Plan.
The Options were issued to the Grantee by the Company on September 23, 2011 in
substitution for the following options previously granted to the Grantee by
LINTA (as defined below) pursuant to a Non-Qualified Stock Option Agreement
(2000 Plan) dated effective as of December 17, 2009 (collectively the “Converted
2009 Options”): 1,353,000 options to acquire shares of Liberty Interactive
Corporation (then Liberty Media Corporation) Series A Liberty Capital Common
Stock and 760,000 options to acquire shares of Liberty Interactive Corporation
(then Liberty Media Corporation) Series A Liberty Starz Common Stock. The
Converted 2009 Options were converted into the Options pursuant to the terms of
a Reorganization Agreement dated as of August 30, 2011 between the Company and
LINTA (the “Reorganization Agreement”).
The Company and the Grantee therefore agree as follows:
1.Definitions. All capitalized terms not defined in this Agreement that are
defined in the Employment Agreement will have the meanings ascribed to them in
the Employment Agreement. The following terms, when used in this Agreement, have
the following meanings:


“Agreement Regarding LINTA Awards” means the Agreement Regarding LINTA Equity
Awards dated effective as of September 23, 2011 between LINTA and the Grantee.
All references in this Agreement to the Agreement Regarding LINTA Awards shall
be deemed to refer to the Agreement Regarding LINTA Awards as in effect as of
the Amendment Effective Date and shall not be affected by any future amendment
to, or termination of, the Agreement Regarding LINTA Awards (unless any such
amendment to the Agreement Regarding LINTA

-1-

--------------------------------------------------------------------------------




Awards specifically states otherwise).
“Amendment Effective Date” means September 23, 2011.
“Base Price” means:
(a)     with respect to any LCAPA Option, $23.28, the Fair Market Value of a
share of Old LCAPA Stock on the Effective Date; and
(b)     with respect to any LSTZA Option, $47.70, the Fair Market Value of a
share of Old LSTZA Stock on the Effective Date.
“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.
“Cause” has the meaning specified in the Employment Agreement except that for
purposes of Section 7.B of this Agreement “Cause” has the meaning specified in
the Agreement Regarding LINTA Awards.
“Change in Control” has the meaning specified in the Employment Agreement.
“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.
“Committee” means the Compensation Committee of the Board of Directors of the
Company.
“Company” has the meaning specified in the preamble to this Agreement.
“Disability” has the meaning specified in the Employment Agreement except that
for purposes of Section 7.B of this Agreement “Disability” has the meaning
specified in the Agreement Regarding LINTA Awards.
“Effective Date” means December 17, 2009.
“Employment Agreement” has the meaning specified in the recitals to this
Agreement. All references in this Agreement to the Employment Agreement shall be
deemed to refer to the Employment Agreement as in effect as of the Amendment
Effective Date and shall not be affected by any future amendment to, or
termination of, the Employment Agreement (unless any such amendment to the
Employment Agreement specifically states otherwise).
“Good Reason” has the meaning specified in the Employment Agreement except that
for purposes of Section 7.B of this Agreement “Good Reason” has the meaning
specified in the Agreement Regarding LINTA Awards.
“Grantee” has the meaning specified in the preamble to this Agreement.
“Incentive Plan” means the Liberty Interactive Corporation (f/k/a Liberty Media
Corporation) 2000 Incentive Plan (As Amended and Restated Effective February 22,
2007).

-2-

--------------------------------------------------------------------------------




“LCAPA Option” means an Option to purchase one share of LCAPA Stock.
“LCAPA Stock” has the meaning specified in Section 2 of this Agreement.
“LINTA” means Liberty Interactive Corporation, a Delaware corporation formerly
known as Liberty Media Corporation.
“LSTZA Option” means an Option to purchase one share of LSTZA Stock.
“LSTZA Stock” has the meaning specified in Section 2 of this Agreement.
“Old LCAPA Stock” means Liberty Interactive Corporation (then Liberty Media
Corporation) Series A Liberty Capital Common Stock.
“Old LSTZA Stock” means Liberty Interactive Corporation (then Liberty Media
Corporation) Series A Liberty Starz Common Stock.
“Option” has the meaning specified in Section 2 of this Agreement.
“Option Shares” has the meaning specified in Section 4(a) of this Agreement.
“Plan” has the meaning specified in the recitals to this Agreement.
“Qualifying Subsidiary” has the meaning set forth in the Reorganization
Agreement.
“Required Withholding Amount” has the meaning specified in Section 5 of this
Agreement.
“Separation” means the Grantee's “separation from service” from the Company, as
defined in Treasury Regulation Section 1.409A-1(h).
“Separation from LINTA” means the Grantee's “separation from service” from
LINTA, as defined in Treasury Regulation Section 1.409A-1(h).
“Subsidiary” has the meaning set forth in the Reorganization Agreement.
“Term” has the meaning specified in Section 2 of this Agreement.
2.Grant of Options. Subject to the terms and conditions herein, pursuant to the
Plan and the Reorganization Agreement, the Company granted to the Grantee on the
Amendment Effective Date, and in substitution for the Converted 2009 Options,
options to purchase from the Company, exercisable during the period commencing
on the Amendment Effective Date and expiring at the Close of Business on
December 17, 2019 (such period, the “Term”), subject to earlier termination as
provided in Section 7 below, at the Base Price, the number of shares of Liberty
Media Corporation Series A Liberty Capital Common Stock (“LCAPA Stock”), and
Liberty Media Corporation Series A Liberty Starz Common Stock (“LSTZA Stock”)
set forth on the signature page to this Agreement. Each option granted hereunder
is a “Nonqualified Stock Option” and is hereinafter referred to as an “Option.”
The

-3-

--------------------------------------------------------------------------------




Base Price of each Option and the number of Options granted hereunder are
subject to adjustment pursuant to Section 11 below. No fractional shares of
LCAPA Stock or LSTZA Stock, as applicable, will be issuable upon exercise of an
Option, and the Grantee will receive, in lieu of any fractional share of LCAPA
Stock or LSTZA Stock, as applicable, that the Grantee otherwise would receive
upon such exercise, cash equal to the fraction representing such fractional
share multiplied by the Fair Market Value of one share of LCAPA Stock or LSTZA
Stock, as applicable, as of the date on which such exercise is considered to
occur pursuant to Section 4 below. Except as otherwise provided in the Plan, the
Options shall continue to be subject to all the terms and conditions of the
Incentive Plan.


3.Conditions of Exercise. Unless otherwise determined by the Committee in its
sole discretion (provided that such determination is not adverse to the
Grantee), the Options will be exercisable only in accordance with the conditions
stated in this Section 3.


(a)Except as otherwise provided in Section 11.3(b) of the Plan, the Options may
be exercised only to the extent they have become exercisable in accordance with
the provisions of this Section 3(a). Except as otherwise provided in this
Agreement or the Employment Agreement, subject to the Grantee's continued
employment with any of LINTA, any other Qualifying Subsidiary or any of their
respective Subsidiaries, or the Company or its Affiliates (as defined in the
Employment Agreement), one-half of the number of LCAPA Options and LSTZA Options
subject to this Agreement will become exercisable on each of December 17, 2013
and December 17, 2014. Notwithstanding the foregoing, (i) in the event that any
date on which Options would otherwise become exercisable is not a Business Day,
such Options will become exercisable on the Business Day next following such
date, and (ii) Options that have not theretofore become exercisable will become
exercisable (A) to the extent provided in the Employment Agreement, upon the
occurrence of a Change in Control, or (B) to the extent provided in Section 5 of
the Employment Agreement, on the date of the Grantee's Separation. In addition,
and notwithstanding anything contained herein to the contrary, in the event that
Grantee makes a valid Vesting Continuation Election pursuant to Section 6 of the
Employment Agreement and such Section becomes applicable, any portion of the
Option that is outstanding and unvested as of the date of the Grantee's
Separation shall continue to vest in accordance with Section 6 of the Employment
Agreement.


(b)To the extent the Options become exercisable, any or all of such Options may
be exercised (at any time or from time to time, except as otherwise provided
herein) until expiration of the Term or earlier termination thereof as provided
herein.


(c)The Grantee acknowledges and agrees that the Committee, in its discretion and
as contemplated by the Plan, may adopt rules and regulations from time to time
after the date hereof with respect to the exercise of the Options and that the
exercise by the Grantee of Options will be subject to the further condition that
such exercise is made in accordance with all such rules and regulations as the
Committee may determine are applicable thereto.

-4-

--------------------------------------------------------------------------------






4.Manner of Exercise. Options will be considered exercised (as to the number of
Options specified in the notice referred to in Section 4(a) below) on the latest
of (i) the date of exercise designated in the written notice referred to in
Section 4(a) below, (ii) if the date so designated is not a Business Day, the
first Business Day following such date or (iii) the earliest Business Day by
which the Company has received all of the following:


(a)Written notice, in such form as the Committee may require, containing such
representations and warranties as the Committee may reasonably require and
designating, among other things, the date of exercise and the number of shares
of LCAPA Stock and/or LSTZA Stock (“Option Shares”) to be purchased;


(b)Payment of the Base Price for each Option Share to be purchased in any (or a
combination) of the following forms: (A) cash, (B) check, (C) whole shares of
any class or series of the Company's common stock, or (D) the delivery, together
with a properly executed exercise notice, of irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale or loan proceeds
required to pay the Base Price (and, if applicable the Required Withholding
Amount, as described in Section 5 below); and


(c)Any other documentation that the Committee may reasonably require.


5.Mandatory Withholding for Taxes. The Grantee acknowledges and agrees that the
Company will deduct from the shares of LCAPA Stock or LSTZA Stock, as
applicable, otherwise payable or deliverable upon exercise of any Options that
number of shares of LCAPA Stock or LSTZA Stock, as applicable, (valued at the
Fair Market Value of such LCAPA Stock or LSTZA Stock on the date of exercise)
that is equal to the amount of all federal, state and local taxes required to be
withheld by the Company or any Subsidiary of the Company upon such exercise, as
determined by the Company (the “Required Withholding Amount”), unless provisions
to pay such Required Withholding Amount have been made to the satisfaction of
the Company. If the Grantee elects to make payment of the Base Price by delivery
of irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds required to pay the Base Price, such
instructions may also include instructions to deliver the Required Withholding
Amount to the Company. In such case, the Company will notify the broker promptly
of the Company's determination of the Required Withholding Amount.


6.Payment or Delivery by the Company. As soon as practicable after receipt of
all items referred to in Section 4, and subject to the withholding referred to
in Section 5, the Company will (i) deliver or cause to be delivered to the
Grantee certificates issued in the Grantee's name for, or cause to be
transferred to a brokerage account through Depository Trust Company for the
benefit of the Grantee, the number of shares of LCAPA Stock or LSTZA Stock, as
applicable, purchased by exercise of Options, and (ii) deliver any cash payment
to which the Grantee is entitled in lieu of a fractional share of LCAPA Stock or
LSTZA Stock, as applicable, as provided in Section 2 above. Any delivery of
shares of LCAPA Stock or LSTZA Stock will be deemed effected for all purposes
when certificates representing such shares have been delivered personally to the
Grantee or, if delivery is by mail, when the stock transfer agent of the Company
has deposited the certificates in the United States mail, addressed to the
Grantee,

-5-

--------------------------------------------------------------------------------




or at the time the stock transfer agent initiates transfer of shares to a
brokerage account through Depository Trust Company for the benefit of the
Grantee, if applicable, and any cash payment will be deemed effected when a
check from the Company, payable to the Grantee and in the amount equal to the
amount of the cash payment, has been delivered personally to the Grantee or
deposited in the United States mail, addressed to the Grantee.


7.Termination of Options.


A.    This Section 7.A will apply unless and until the Grantee makes a valid
Vesting Continuation Election pursuant to the Employment Agreement and Section 6
of such agreement becomes applicable. If this Section 7.A is then applicable,
the Options will terminate at the time specified below:
(a)If a Change in Control has not then occurred and the Grantee's Separation
occurs prior to the Close of Business on December 31, 2014 (i) on account of a
termination of the Grantee's employment for Cause or (ii) on account of a
termination of the Grantee's employment by the Grantee without Good Reason, all
Options that are not exercisable as of the Close of Business on the date of
Separation will terminate at that time and all Options that are exercisable as
of the Close of Business on the date of Separation will terminate at the Close
of Business on the first Business Day following the expiration of the 90-day
period that began on the date of the Grantee's Separation.


(b)If (i) the Grantee's Separation does not occur prior to the Close of Business
on December 31, 2014, (ii) a Change in Control occurs prior to the Grantee's
Separation, or (iii) a Change in Control has not then occurred and the Grantee's
Separation occurs (A) on account of a termination of the Grantee's employment
without Cause, (B) on account of a termination of the Grantee's employment by
the Grantee for Good Reason, or (C) by reason of the death or Disability of the
Grantee, the Options will terminate at the expiration of the Term.


In any event in which Options remain exercisable for a period of time following
the date of the Grantee's Separation as provided above, the Options may be
exercised during such period of time only to the extent the same were
exercisable as provided in Section 3 above on such date of Separation.
Notwithstanding any period of time referenced in this Section 7.A or any other
provision of this Agreement or any other agreement that may be construed to the
contrary, the Options will in any event terminate not later than upon the
expiration of the Term.
B.    This Section 7.B. will apply if the Grantee makes a valid Vesting
Continuation Election pursuant to the Employment Agreement and Section 6 of such
agreement becomes applicable. If this Section 7.B is then applicable, the
Options will terminate at the time specified below:
(a)    If a Change in Control has not then occurred and the Grantee's Separation
from LINTA occurs prior to the Close of Business on December 31, 2014 (i) on
account of a termination of the Grantee's employment with LINTA for Cause or
(ii) on account of a termination of the Grantee's employment with LINTA by the
Grantee without Good Reason, all Options that are not exercisable as of the
Close of Business on the date of

-6-

--------------------------------------------------------------------------------




Grantee's Separation from LINTA will terminate at that time and all Options that
are exercisable as of the Close of Business on the date of the Grantee's
Separation from LINTA will terminate at the Close of Business on the first
Business Day following the expiration of the 90-day period that began on the
date of the Grantee's Separation from LINTA.
(b)    If (i) the Grantee's Separation from LINTA does not occur prior to the
Close of Business on December 31, 2014, (ii) a Change in Control occurs prior to
the Grantee's Separation from LINTA, or (iii) a Change in Control has not then
occurred and the Grantee's Separation from LINTA occurs (A) on account of a
termination of the Grantee's employment with LINTA without Cause, (B) on account
of a termination of the Grantee's employment with LINTA by the Grantee for Good
Reason, or (C) by reason of the death or Disability of the Grantee, the Options
will terminate at the expiration of the Term.
In any event in which Options remain exercisable for a period of time following
the date of the Grantee's Separation from LINTA as provided above, the Options
may be exercised during such period of time only to the extent the same were
exercisable as provided in Section 3 above (or as provided in Section 6 of the
Employment Agreement) on such date of Separation from LINTA. Notwithstanding any
period of time referenced in this Section 7.B or any other provision of this
Agreement or any other agreement that may be construed to the contrary, the
Options will in any event terminate not later than upon the expiration of the
Term.
8.Nontransferability. During the Grantee's lifetime, the Options are not
transferable (voluntarily or involuntarily) other than pursuant to a Domestic
Relations Order and, except as otherwise required pursuant to a Domestic
Relations Order, are exercisable only by the Grantee or the Grantee's court
appointed legal representative. The Grantee may designate a beneficiary or
beneficiaries to whom the Options will pass upon the Grantee's death and may
change such designation from time to time by filing a written designation of
beneficiary or beneficiaries with the Committee on the form annexed hereto as
Exhibit B or such other form as may be prescribed by the Committee, provided
that no such designation will be effective unless so filed prior to the death of
the Grantee. If no such designation is made or if the designated beneficiary
does not survive the Grantee's death, the Options will pass by will or the laws
of descent and distribution. Following the Grantee's death, the Options, if
otherwise exercisable, may be exercised by the person to whom such Option or
right passes according to the foregoing and such person will be deemed the
Grantee for purposes of any applicable provisions of this Agreement.


9.Forfeiture for Misconduct and Repayment of Certain Amounts. If (i) a material
restatement of any financial statement of the Company (including any
consolidated financial statement of the Company and its consolidated
subsidiaries) is required and (ii) in the reasonable judgment of the Committee,
(A) such restatement is due to material noncompliance with any financial
reporting requirement under applicable securities laws and (B) such
noncompliance is a result of misconduct on the part of the Grantee, the Grantee
will repay to the Company Forfeitable Benefits received by the Grantee during
the Misstatement Period in such amount as the Committee may reasonably
determine, taking into account, in addition to any other factors deemed relevant
by the Committee, the extent to which the market value of LCAPA

-7-

--------------------------------------------------------------------------------




Stock and/or LSTZA Stock during the Misstatement Period was affected by the
error(s) giving rise to the need for such restatement. “Forfeitable Benefits”
means (i) any and all cash and/or shares of LCAPA Stock and/or LSTZA Stock
received by the Grantee (A) upon the exercise during the Misstatement Period of
any SARs held by the Grantee or (B) upon the payment during the Misstatement
Period of any Cash Award or Performance Award held by the Grantee, the value of
which is determined in whole or in part with reference to the value of LCAPA
Stock and/or LSTZA Stock, and (ii) any proceeds received by the Grantee from the
sale, exchange, transfer or other disposition during the Misstatement Period of
any shares of LCAPA Stock and/or LSTZA Stock received by the Grantee upon the
exercise, vesting or payment during the Misstatement Period of any Award held by
the Grantee. By way of clarification, “Forfeitable Benefits” will not include
any shares of LCAPA Stock and/or LSTZA Stock received upon exercise of any
Options during the Misstatement Period that are not sold, exchanged, transferred
or otherwise disposed of during the Misstatement Period. “Misstatement Period”
means the 12-month period beginning on the date of the first public issuance or
the filing with the Securities and Exchange Commission, whichever occurs
earlier, of the financial statement requiring restatement.


10.No Stockholder Rights. Prior to the exercise of Options in accordance with
the terms and conditions set forth in this Agreement, the Grantee will not be
deemed for any purpose to be, or to have any of the rights of, a stockholder of
the Company with respect to any shares of LCAPA Stock or LSTZA Stock underlying
the Options, as applicable, nor will the existence of this Agreement affect in
any way the right or power of the Company or any stockholder of the Company to
accomplish any corporate act, including, without limitation, any
reclassification, reorganization or other change of or to its capital or
business structure, merger, consolidation, liquidation, or sale or other
disposition of all or any part of its business or assets.


11.Adjustments. If the outstanding shares of LCAPA Stock and/or LSTZA Stock are
subdivided into a greater number of shares (by stock dividend, stock split,
reclassification or otherwise) or are combined into a smaller number of shares
(by reverse stock split, reclassification or otherwise), or if the Committee
determines that any stock dividend, extraordinary cash dividend,
reclassification, recapitalization, reorganization, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase any
shares of LCAPA Stock and/or LSTZA Stock, as applicable, or other similar
corporate event (including mergers or consolidations other than those which
constitute Approved Transactions, which shall be governed by Section 11.3(b) of
the Plan) affects shares of LCAPA Stock and/or LSTZA Stock such that an
adjustment is required to preserve the benefits or potential benefits intended
to be made available under this Agreement, then the Options will be subject to
adjustment (including, without limitation, as to the number of Options and the
Base Price per share of such Options) in such manner as the Committee, in its
sole discretion, deems equitable and appropriate in connection with the
occurrence of any of the events described in this Section 11 following the
Amendment Effective Date.


12.Restrictions Imposed by Law. Without limiting the generality of Section 11.2
of the Plan, the Grantee will not exercise the Options, and the Company will not
be obligated to make any cash payment or issue or cause to be issued any shares
of LCAPA Stock or LSTZA Stock, as applicable, if counsel to the Company
determines that such exercise, payment or issuance would violate any applicable
law or any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of the Company with, any securities exchange or

-8-

--------------------------------------------------------------------------------




association upon which shares of LCAPA Stock and/or LSTZA Stock are listed or
quoted. The Company will in no event be obligated to take any affirmative action
in order to cause the exercise of the Options or the resulting payment of cash
or issuance of shares of LCAPA Stock and/or LSTZA Stock to comply with any such
law, rule, regulation or agreement.


13.Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement will be in writing and will be delivered personally or sent by United
States first class mail, postage prepaid and addressed as follows:


Liberty Media Corporation, f/k/a Liberty CapStarz, Inc.
12300 Liberty Boulevard
Englewood, Colorado 80112
Attn: General Counsel


Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class mail, postage prepaid, to the Grantee's address as listed in
the records of the Company on the date of this Agreement, unless the Company has
received written notification from the Grantee of a change of address.
14.Amendment. Notwithstanding any other provision hereof, this Agreement may be
amended from time to time as approved by the Committee as contemplated in the
Plan. Without limiting the generality of the foregoing, without the consent of
the Grantee,


(a)this Agreement may be amended from time to time as approved by the Committee
(i) to cure any ambiguity or to correct or supplement any provision herein which
may be defective or inconsistent with any other provision herein, or (ii) to add
to the covenants and agreements of the Company for the benefit of the Grantee or
surrender any right or power reserved to or conferred upon the Company in this
Agreement, subject to any required approval of the Company's stockholders and,
provided, in each case, that such changes or corrections will not adversely
affect the rights of the Grantee with respect to the Award evidenced hereby, or
(iii) to make such other changes as the Company, upon advice of counsel,
determines are necessary because of the adoption or promulgation of, or change
in or of the interpretation of, any law or governmental rule or regulation,
including any applicable federal or state securities laws; and


(b)subject to any required action by the Board or the stockholders of the
Company, the Options granted under this Agreement may be canceled by the Company
and a new Award made in substitution therefor, provided, that the Award so
substituted will satisfy all of the requirements of the Plan as of the date such
new Award is made and no such action will adversely affect any Options.



-9-

--------------------------------------------------------------------------------




15.Grantee Employment. Nothing contained in this Agreement, and no action of the
Company or the Committee with respect hereto, will confer or be construed to
confer on the Grantee any right to continue in the employ of the Company or
interfere in any way with the right of the Company to terminate the Grantee's
employment at any time, with or without cause, subject to the provisions of the
Employment Agreement.


16.Nonalienation of Benefits. Except as provided in Section 8 of this Agreement,
(i) no right or benefit under this Agreement will be subject to anticipation,
alienation, sale, assignment, hypothecation, pledge, exchange, transfer,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
hypothecate, pledge, exchange, transfer, encumber or charge the same will be
void, and (ii) no right or benefit hereunder will in any manner be liable for or
subject to the debts, contracts, liabilities or torts of the Grantee or other
person entitled to such benefits.


17.Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.


18.Construction. References in this Agreement to “this Agreement” and the words
“herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto. The word “include” and all variations thereof are
used in an illustrative sense and not in a limiting sense. All decisions of the
Committee upon questions regarding this Agreement will be conclusive. Unless
otherwise expressly stated herein, in the event of any inconsistency between the
terms of the Plan and this Agreement, the terms of the Plan will control. The
headings of the sections of this Agreement have been included for convenience of
reference only, are not to be considered a part hereof and will in no way modify
or restrict any of the terms or provisions hereof.


19.Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be an original, but all of them
together represent the same agreement.


20.Rules by Committee. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee may adopt from time to time.


21.Entire Agreement. This Agreement, together with the applicable provisions of
the Employment Agreement, is in satisfaction of and in lieu of all prior
discussions and agreements, oral or written, between the Company and the Grantee
regarding the subject matter hereof. The Grantee and the Company hereby declare
and represent that no promise or agreement not expressed herein or in the
Employment Agreement has been made and that this Agreement, together with the
Employment Agreement, contains the entire agreement between the parties hereto
with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. This
Agreement will

-10-

--------------------------------------------------------------------------------




be binding upon and inure to the benefit of the parties and their respective
heirs, successors and assigns.


22.Grantee Acceptance. The Grantee will signify acceptance of the terms and
conditions of this Agreement by signing in the space provided at the end hereof
and returning a signed copy to the Company.


23.Code Section 409A Compliance. To the extent that the provisions of Section
409A of the Code or any Treasury regulations promulgated thereunder are
applicable to any Option, the parties intend that this Agreement will meet the
requirements of such Code section and regulations and that the provisions hereof
will be interpreted in a manner that is consistent with such intent. The Grantee
will cooperate with the Company in taking such actions as the Company may
reasonably request to assure that this Agreement will meet the requirements of
Section 409A of the Code and any Treasury regulations promulgated thereunder and
to limit the amount of any additional payments required by Section 10(g) of the
Employment Agreement to be made to the Grantee.
[Signature page follows.]










        



-11-

--------------------------------------------------------------------------------






Signature Page to Non-Qualified Stock Option Agreement (Transitional Stock
Adjustment Plan) dated effective as of September 23, 2011 between Liberty Media
Corporation and Gregory B. Maffei.




LIBERTY MEDIA CORPORATION, f/k/a LIBERTY CAPSTARZ, INC.




By:                     
Name:                    
Title:                    


Date: April __, 2012




GRANTEE:




                        
Gregory B. Maffei
Address:                     
                        
SSN:                    


Date: April __, 2012




Number of Options Granted:


LCAPA Options
1,353,000
 
LSTZA Options
760,000
 







        











































--------------------------------------------------------------------------------




Exhibit A
to
Non-Qualified Stock Option Agreement
dated effective as of September 23, 2011 between Liberty Media Corporation
(f/k/a Liberty CapStarz, Inc.) and Grantee






[Copy of Liberty Media Corporation Transitional Stock Adjustment Plan]









































































































--------------------------------------------------------------------------------




Exhibit B
to
Non-Qualified Stock Option Agreement (Transitional Stock Adjustment Plan)
dated effective as of September 23, 2011 between Liberty Media Corporation
(f/k/a Liberty CapStarz, Inc.) and Grantee


Designation of Beneficiary


I, ___________________________________________ (the “Grantee”), hereby declare
that upon my death                              (the “Beneficiary”) of
Name


,
Street Address            City        State            Zip Code


who is my                                 , will be entitled to the
Relationship to Grantee


Options and all other rights accorded the Grantee by the above‑referenced grant
agreement (the “Agreement”).


It is understood that this Designation of Beneficiary is made pursuant to the
Agreement and is subject to the conditions stated herein, including the
Beneficiary's survival of the Grantee's death. If any such condition is not
satisfied, such rights will devolve according to the Grantee's will or the laws
of descent and distribution.
It is further understood that all prior designations of beneficiary under the
Agreement are hereby revoked and that this Designation of Beneficiary may only
be revoked in writing, signed by the Grantee, and filed with the Company prior
to the Grantee's death.


                                                    
Date                            Grantee


Please return this form to:


Liberty Media Corporation, f/k/a Liberty CapStarz, Inc.
12300 Liberty Boulevard
Englewood, Colorado 80112
Attn: Carla Williams























